Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-19-00043-CV

                                    Deborah A. FERREL,
           and all other Occupants of 11603 Wood Harbor, San Antonio, TX 78249,
                                          Appellants

                                               v.

                             CERBERUS SFR HOLDINGS L.P.,
                                      Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2018CV06841
                          Honorable Richard Price, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED for want of
prosecution. Costs of appeal are taxed against appellant.

       SIGNED August 14, 2019.


                                                _________________________________
                                                Liza A. Rodriguez, Justice